USCA4 Appeal: 22-6784      Doc: 15        Filed: 11/23/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6784


        FRANKIE MILLER, a/k/a Frankie Miller-El,

                            Plaintiff - Appellant,

                     v.

        T. JARRELL, Lieutenant Colonel; W. JARRETT, Assistant Warden; W.
        TEACHEY, Major; J. STITH, Lieutenant; W. JOYNER, Lieutenant; R.
        TIMMONS; J. EVERETTE; R. NEVILLE; B. BURNSIDE, Correction Officer; E.
        PEARSON, Warden,

                            Defendants - Appellees,

                     and

        K. PHILLIPS; C. PUTNEY; C. BOONE; G. HOLLOWAY; TALBOT; H.
        CLARKE,

                            Defendants.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00091-MSD-DEM)


        Submitted: November 17, 2022                             Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6784      Doc: 15         Filed: 11/23/2022    Pg: 2 of 3




        Frankie M. Miller, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6784      Doc: 15        Filed: 11/23/2022     Pg: 3 of 3




        PER CURIAM:

              Frankie M. Miller, Jr., appeals the district court’s orders denying relief on his 42

        U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Miller v. Jarrell,

        No. 2:18-cv-00091-MSD-DEM (E.D. Va. Mar. 19, 2021; filed July 6, 2022 & entered

        July 7, 2022). We deny Miller’s motion to appoint counsel and dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3